Filed 12/16/14 P. v. Estrada CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                       A137052
ALFREDO R. ESTRADA,
                                                                         (Alameda County
         Defendant and Appellant.                                         Super. Ct. No. H50006)



         This is an appeal from judgment after a jury convicted appellant Alfredo R.
Estrada of one count of committing a lewd act against a child under the age of 14 and one
count of sexual penetration by force. Appellant challenges the judgment on several
grounds, including prosecutorial misconduct, failure to establish the corpus delicti of a
prior uncharged sexual offense, and abuse of discretion in sentencing. For reasons set
forth below, we affirm.

                        FACTUAL AND PROCEDURAL BACKGROUND
         On January 14, 2011, an information was filed in Alameda County charging
appellant with committing: a lewd act upon Jane Doe, a child under the age of 14
(count 1) (Pen. Code, § 288, subd. (a));1 sexual penetration by force upon Doe (count 2)
(§ 289, subd. (a)(1)); and aggravated sexual assault by rape upon a child (count 3)
(§§ 269, subd. (a)(1), 261, subd. (a)(6)).


1
         Unless otherwise stated, all statutory citations herein are to the Penal Code.


                                                             1
I.     Appellant’s Trial.
       Trial began May 16, 2012, during which the following evidence was presented.
Doe was born in March 1995. Doe was raised by her grandmother until the age of 12, at
which time she moved into the East Bay home of her mother, appellant (her mother’s
husband), and her three step-brothers. When Doe was 12 years-old, appellant committed
the lewd act of touching her vagina while she was seated on the living room couch. After
rubbing Doe’s stomach, appellant first touched her vagina on top of her clothing and then
underneath it. Doe felt appellant’s finger enter her vagina, but she did not say anything
or otherwise express her fear because she had seen appellant hit her mother and did not
want the same to happen to her. Instead, she continued to look at the wall, not knowing
what would happen next. Doe recalled feeling scared and “nasty,” and experiencing pain
and pressure when appellant’s finger entered her vagina.2
       After this incident on the couch, appellant told Doe in a demanding voice to go
into the bathroom. Appellant followed her into the bathroom, locked the door, and told
her in the same demanding voice to take off her pants and underwear. Doe obeyed and
then sat on the toilet, at which point appellant removed his own pants and underwear and
spread Doe’s legs by pushing her knees apart. Doe closed her eyes and felt appellant put
his penis in her vagina as his body went back and forth. She felt something going into
and out of her vagina for about two minutes. Doe believed it was appellant’s penis rather
than his finger because it felt different than when he had earlier placed his finger in her
vagina while they were sitting on the couch. Also, when appellant first put his penis into
her vagina, she felt a sharp pain further inside her than where the finger had been. She
tried unsuccessfully to push him away. When appellant finally stopped, Doe’s vagina felt
wet and gooey. When she opened her eyes, appellant’s back was to her and he was
already dressed. Appellant then left the bathroom, closing the door behind him.
       After appellant left, Doe wiped her vagina with toilet paper and put back on her
clothes. She then sat in the bathroom crying, feeling scared and dirty, before she finally
2
       During this incident, Doe was home from school with a stomach ache and her
siblings and cousins were playing upstairs. Doe’s mother was running an errand.


                                              2
left the bathroom to go upstairs, still crying. Along the way, she saw appellant seated on
the couch, who told her calmly not to tell anyone what had happened. Doe obeyed his
order for several years, until she eventually told her friend Mayra that she had been raped
by her stepfather. About a year and a half later, when she was age 14, she told another
friend, Tina, that she had been raped. Doe told no adults, however, including her mother,
because she was scared about what would happen.
       About one year after Doe had told Tina about the rape, when Doe was 15, some
friends separately told her that Tina had been telling others that Doe had been molested.
Doe was angry, and made a plan to fight Tina at school the next day. However, school
officials intervened in this plan, at which time it was revealed (by Tina) that Doe had
been raped by her stepfather.
       The next day, the police called Doe. With Doe’s permission, police officers
picked her up from her grandmother’s house and took her to the Child Abuse Listening,
Interviewing and Coordination Center (CALICO). Although reluctant, Doe agreed to a
CALICO interview. Afterward, Doe went to the police station, where appellant was also
present.
       Appellant agreed to be interviewed by police. During this interview, which was
recorded by audio and video, appellant admitted touching Doe’s vagina while she was
sitting on the couch at age 12.3 More specifically, appellant admitted touching Doe’s
vagina with his fingers under her clothing for about two or three minutes. He stopped,
however, after noticing that Doe was scared and upset. According to appellant, it was
“carnal desire” that led to his actions.
       Appellant also acknowledged touching Doe again in the bathroom a few moments
later. Appellant stated that Doe went to the bathroom, and he followed there. Appellant

3
       Appellant had already confessed to his wife (Doe’s mother) that he had touched
Doe, while explaining to her why he believed Doe had recently been acting out. This
occurred about six months after the incident. Doe’s mother reacted by trying to punch
him and ordering him out of the room. Doe’s mother later took Doe to visit their church
leaders, but they were not home. Appellant, in turn, went to speak with their preacher
about the incident. The incident was not, however, reported to the police.


                                             3
then closed and locked the door, and told Doe to remove her pants and underwear. Once
she complied, appellant caressed and massaged her labia. Appellant acknowledged that
his penis became erect and that his carnal desire for Doe returned, but denied raping her
or penetrating her with his finger.4 In fact, appellant reacted visibly when advised that
Doe had said he put his penis into her vagina. Appellant insisted that he only touched
Doe’s labia and kissed her stomach, but did nothing further because he knew she did not
want to.
       Appellant also admitted engaging in a prior act of sexual molestation. Appellant
told the officers that, when he was about 16 years-old and living in Mexico, he touched
the vagina of his eight year-old niece under her clothing.

II.    The Verdict, Sentencing, and Appeal.
       On May 24, 2012, the jury found appellant guilty of counts 1 and 2 (a lewd act
upon a child under age 14 and sexual penetration by force), and not guilty of count 3
(aggravated sexual assault by rape upon a child).
       On October 26, 2012, appellant was sentenced to a total prison term of 14 years,
consisting of the midterm of six years on count one, to be served consecutively with the
upper term of eight years on count two. This appeal followed.

                                      DISCUSSION
       Appellant raises four arguments on appeal: (1) the trial court improperly admitted
evidence relating to his commission of a prior uncharged sexual offense pursuant to
Evidence Code section 1108 despite the prosecutor’s failure to establish the corpus delicti
of the prior offense; (2) Evidence Code section 1108 is unconstitutional; (3) the
prosecutor engaged in prejudicial misconduct by making certain inflammatory statements
during closing arguments; and (4) the trial court failed to properly exercise its discretion
when sentencing him to the midterm on count one and a consecutive aggravated term on
count two. We address each issue in turn.



4
       His carnal desire included a wish to have a “relationship” with her.


                                              4
I.     The Corpus Delicti of Appellant’s Alleged Prior Sexual Offense.
       Appellant first argues that the trial court prejudicially erred by admitting into
evidence his extrajudicial statements acknowledging having sexually abused an eight
year-old girl many years ago when he was a 16 year-old living in Mexico, an offense for
which he was never charged. According to appellant, his extrajudicial admission was not
admissible in court given the prosecutor’s failure to establish the “corpus delicti” of his
alleged prior act.
       The California Supreme Court has explained the corpus delicti doctrine as follows:
“In every criminal trial, the prosecution must prove the corpus delicti, or the body of the
crime itself ─ i.e., the fact of injury, loss, or harm, and the existence of a criminal agency
as its cause. In California, it has traditionally been held, the prosecution cannot satisfy
this burden by relying exclusively upon the extrajudicial statements, confessions, or
admissions of the defendant. [Citations.]” (People v. Alvarez (2002) 27 Cal.4th 1161,
1168-1169; see also People v. Jones (1998) 17 Cal.4th 279, 301.) “[T]his rule is intended
to ensure that one will not be falsely convicted, by his or her untested words alone, of a
crime that never happened.” (People v. Alvarez, supra, Cal.4th at p. 1169.)5 Yet the
quantum of evidence required to establish the corpus delicti of a crime is far below that
required to convict a defendant of a crime. Specifically, the evidence “is sufficient if it
permits an inference of criminal conduct, even if a noncriminal explanation is also
plausible.” (People v. Alvarez, supra, 27 Cal.4th at p. 1171.)
       Here, appellant claims his conviction on count two must be set aside because the
jury heard evidence that he committed another uncharged act of sexual molestation
despite the absence of any evidence proving the corpus delicti of the crime. The
prosecutor, in turn, does not dispute there was no evidence aside from appellant’s own
extrajudicial admission permitting an inference that he committed the uncharged act.
However, the prosecution contends the lack of such evidence does not matter because the

5
       “[I]nsofar as the corpus delicti rule restricts the admissibility of incriminatory
extrajudicial statements by the accused, section 28(d) [of Article I of the California
Constitution] abrogates it.” (People v. Alvarez, supra, 27 Cal.4th at p. 1174.)


                                              5
corpus delicti rule does not apply to evidence of uncharged prior acts. We agree with the
prosecution that appellant’s argument must be rejected.
       As we have already explained, “ ‘ “[t]he purpose of the corpus delicti rule is to
satisfy the policy of the law that ‘ “one will not be falsely convicted, by his or her
untested words alone, of a crime that never happened.” ’ (People v. Miranda (2008) 161
Cal.App.4th 98, 107 [73 Cal.Rptr.3d 759].)” (People v. Davis (2008) 168 Cal.App.4th
617, 634.) “Though mandated by no statute, and never deemed a constitutional guaranty,
the rule requiring some independent proof of the corpus delicti has roots in the common
law.” (People v. Alvarez, supra, 27 Cal.4th at p. 1169.)
       In light of this recognized purpose, courts have distinguished between evidence of
the charged crime and evidence of a prior uncharged crime when considering the corpus
delicti rule. However, with respect to uncharged prior crimes, several appellate courts
have rejected the corpus delicti rule as a basis for excluding such evidence, at least during
the guilt phase of trial. (E.g., People v. Denis (1990) 224 Cal.App.3d 563, 568-570
[Denis].) These courts acknowledge that, “[a]lthough the main purpose of the rule is to
prevent a person from being convicted of ‘a crime that never happened’ (People v.
Alvarez, supra, 27 Cal.4th at p. 1169), the California Supreme Court has held that in
capital cases uncharged acts admitted at the penalty phase must comply with the corpus
delicti rule. (People v. Hamilton (1963) 60 Cal.2d 105, 129 [32 Cal.Rptr.2d 383 P.2d
412] (Hamilton), overruled on other grounds in People v. Morse (1964) 60 Cal.2d 631
[36 Cal.Rptr. 201, 388 P.2d 33] . . . .” (People v. Davis, supra, 168 Cal.App.4th at
p. 634. Compare People v. Valencia (2008) 43 Cal.4th 268, 296 [“Although a jury does
not convict the defendant of other crimes at a penalty phase [citation], given ‘the
overriding importance of “other crimes” evidence to the jury’s life-or-death
determination’ [citation], th[e] [corpus delicti rule’s] general purpose [of ensuring one
will not be falsely convicted, by his or her untested words alone, of a crime that never
happened] applies here”].) At the same time, several appellate courts have held that “[the
corpus delicti rule] does not apply generally to uncharged conduct.” (People v. Davis,
supra, 168 Cal.App.4th at p. 633.)


                                              6
       Our appellate colleagues in the Third District took a close look at the Denis
holding before making the following observations (which we find helpful to our
discussion): “Denis concluded the California Supreme Court had only actually applied
the rule in the penalty phase context. ([Denis, supra, 224 Cal.App.3d] at pp. 568-569.)
‘In addition, both Wigmore and McCormick question the need for the corpus delicti rule
itself. . . . We are, therefore, unwilling to expand the rule to cover evidence of uncharged
conduct, offered for a limited purpose under Evidence Code section 1101, subdivision
(b).’ (Id. at p. 570, citations omitted.) [¶] We agree with Denis. (See People v. Martinez
(1996) 51 Cal.App.4th 537, 543-545. . . . [approving Denis].) Since Denis was decided
the California Supreme Court noted the point Denis makes, but has not resolved the
question. (People v. Horning (2004) 34 Cal.4th 871, 899 . . . ; People v. Clark (1992) 3
Cal.4th 41, 124 . . . [“It is not clear that the corpus delicti rule applies to other crimes
evidence … .”].) We conclude the issue is not foreclosed by precedent. (See also 1
Witkin & Epstein, Cal. Criminal Law, supra, Elements, § 46, p. 252; Simons, Cal.
Evidence Manual (2008) § 6.21, p. 467.) [¶] We have surveyed the ‘common law’ to the
extent it addresses this issue, and we have found no authority supporting [defendant’s]
position [that the corpus delicti rule is applicable to uncharged act evidence during the
guilt phase] and ample authority against it.” (People v. Davis, supra, 168 Cal.App.4th at
pp. 636-637.)
       While acknowledging the holding of Denis, appellant insists the court’s limitation
of the corpus delicti rule should not apply to uncharged sexual acts admitted pursuant to
Evidence Code section 1108. Appellant reasons that evidence of uncharged nonsexual
criminal acts is admitted only for limited purposes, such as to prove motive, opportunity,
intent or identity. (Evid. Code, § 1101, subd. (b).) Evidence of uncharged sexual acts, to
the contrary, is admitted for the broader purpose of proving the defendant’s disposition to
commit the charged sex offense. (Evid. Code, § 1108.) As such, appellant concludes, the
holding of Denis should not extend beyond evidence admitted pursuant to Evidence Code
section 1101 to evidence admitted pursuant to Evidence Code section 1108.



                                                7
       While appellant may be correct to distinguish evidence of uncharged sexual acts
from evidence of other uncharged acts, the fact remains no published California appellate
decision has ever applied the corpus delicti rule to evidence admitted pursuant to
Evidence Code section 1108. And we are not at all certain valid grounds exist to do so
here. First, as stated above, the purpose of this rule is to ensure a defendant is not falsely
convicted, based on his or her words alone, of a crime that never occurred. Appellant
offers no explanation as to how this purpose is implicated in his case. Appellant is not on
trial for any sexual misconduct he admitted engaging in while living in Mexico as a
minor; rather, he is on trial for the sexual misconduct he engaged in as an adult with his
stepdaughter, Doe, two counts of which have been proved to this jury beyond a
reasonable doubt with evidence apart from his own admissions regarding his abuse of
Doe.
       Moreover, as the prosecution points out, the jury in this case was instructed at
length regarding the limitations imposed on its consideration of the evidence of
appellant’s prior uncharged sexual misconduct. Specifically, the jury was instructed that
such evidence was not admissible to prove appellant actually committed the offenses
charged in this case. Rather, it was admitted to show appellant’s disposition to commit
sexual abuse. Consistent with CALCRIM number 1191, the jury was admonished that:
(1) it was permitted to consider this evidence only if the People proved by a
preponderance of the evidence that appellant committed the uncharged act (and if this
burden was not met, it must disregard the evidence); (2) if the jury decides appellant
committed the uncharged act, the jury could, but was not required to, conclude from the
evidence that appellant was disposed or inclined to commit sexual offenses; (3) and based
on that decision, the jury could then conclude appellant was likely to and did commit the
charged offenses; however, (4) the uncharged act was not sufficient by itself to prove
appellant’s guilt on any of the charges, which, in any event, must be proved beyond a
reasonable doubt. These clear instructions regarding the limited use of evidence of
appellant’s prior act precluded the jury from convicting him without finding, beyond a
reasonable doubt, that he committed the offenses charged in this case. As such, the evil


                                              8
the corpus delicti rule was designed to protect against – to wit, false conviction for an
alleged crime based on a defendant’s words alone – does not appear to be implicated.
       In any event, even were we to conclude the corpus delicti rule should have been
applied in this case, we would nonetheless conclude that the admission of evidence of
appellant’s prior uncharged act caused him in no prejudice with respect to the jury’s
finding on count two. Indeed, the fact remains that appellant admitted touching Doe’s
vagina two separate times. Count two, in turn, involved his commission of penetration
by force against Doe. The record reflects that Doe consistently testified that appellant
penetrated her twice, on the couch to a lesser degree, and in the bathroom to a greater,
more painful, degree. While Doe stated her belief that appellant raped her in the
bathroom, she acknowledged that she did not actually see him insert his penis because
her eyes were closed. She explained that she believed he may have raped her because the
penetration felt more severe than it did on the couch. The jury’s ability to parse this
evidence relating to the charged sexual offenses, and by implication the uncharged sexual
offense, is indicated by its decision on this record to acquit appellant of the rape charge
named in count three. (See People v. Mendibles (1988) 199 Cal.App.3d 1277, 1312
[disapproved on other grounds by People v. Soto (2011) 51 Cal.4th 229, 248, fn. 12]
[noting, when affirming the denial of a motion for mistrial, that “[the fact] that defendant
was acquitted of any of the offenses suggests the lack of prejudice and the jury’s clear
ability to consider each count on the evidence presented and nothing else”.) Accordingly,
on this record, there is no basis for finding a reasonable probability that, without
admission of evidence of appellant’s uncharged prior act of sexual misconduct, he would
have obtained a more favorable verdict. (See People v. Robertson (1982) 33 Cal.3d 21,
42 [admission of evidence of prior uncharged acts was harmless as to the verdicts given
the overwhelming evidence of guilt.)

II.    Constitutionality of Evidence Code Section 1108.
       Appellant next argues that Evidence Code section 1108 is unconstitutional because
“it jeopardizes the presumption of innocence and dilutes the standard of proof beyond a
reasonable doubt and makes it likely that the jury will convict based propensity [sic]

                                              9
rather than on the strength of the evidence of the charged crime.” This argument is, of
course, a nonstarter. The California Supreme Court, to which we must defer, has already
decided this precise issue. (See People v. Falsetta (1999) 21 Cal.4th 903, 915; People v.
Reliford (2003) 29 Cal.4th 1007.) Accordingly, we reject appellant’s second argument
without further analysis under the well-established principle of stare decisis. (Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
III.   Prosecutorial Misconduct.
       Appellant also challenges as misconduct two lines of argument made by the
prosecutor during the rebuttal stage of closing arguments. According to appellant, these
instances of prosecutorial misconduct were prejudicial and violated his constitutional
rights to due process and a fair trial. Before turning to the relevant law, we set forth in
full the challenged arguments.
       First, appellant claims the following italicized statements by the prosecutor
constituted misconduct by injecting into trial the issues of his indigence and dependence
on public aid for his defense:
“Coming forward and being honest is going to law enforcement, is stepping up, taking
responsibility. I am not the big, bad government. We’re not out to get anybody. We’re
here to make sure justice is served.
“Last time I checked, my paycheck was written by the same – signed by the same person
as [defense counsel’s]. No one is out to get Mr. Estrada. His actions are why we are
here today.”
       Second, appellant claims the following statements, referencing the number of
times during these proceedings that Doe has told her version of what occurred on the day
in question, constituted an improper attack on his right to trial:
“Ladies and gentlemen, when you are telling the truth, you don’t have to worry about
details. The first time Jane Doe was interviewed, she said the defendant touched me,
penetrated me with his finger, raped me. At the preliminary hearing, she testified the
defendant touched me, penetrated me with his finger, raped me. Here at trial you heard



                                              10
her: The defendant touched me, penetrated me, raped me. How many times does she
have to tell us before we listen to her?”
       The legality of these prosecutorial remarks depends on the following well-
established legal principles. “ ‘A prosecutor who uses deceptive or reprehensible
methods to persuade the jury commits misconduct, and such actions require reversal
under the federal Constitution when they infect the trial with such “ ‘unfairness as to
make the resulting conviction a denial of due process.’ ” [Citations.]) Under state law, a
prosecutor who uses deceptive or reprehensible methods commits misconduct even when
those actions do not result in a fundamentally unfair trial. [Citation.]’ [Citations.]”
(People v. Salcido (2008) 44 Cal.4th 93, 152; see also People v. Samayoa (1997) 15
Cal.4th 795, 841 [“ ‘ “A prosecutor’s . . . intemperate behavior violates the federal
Constitution when it comprises a pattern of conduct ‘so egregious that it infects the trial
with such unfairness as to make the conviction a denial of due process” ’ ”].) When a
claim of misconduct is based on the prosecutor’s comments before the jury, “ ‘the
question is whether there is a reasonable likelihood that the jury construed or applied any
of the complained-of remarks in an objectionable fashion.’ ” [Citation.]’ [Citation.]”
(People v. Gonzales (2012) 54 Cal.4th 1234, 1275.)
       Appellant claims violations of his rights under both federal and state law based
upon these allegations of prosecutorial misconduct. Putting aside the parties’ ancillary
dispute regarding whether appellant forfeited his right to assert this issue by failing to
make specific and timely objections to the challenged lines of argument, we have no
trouble concluding on this record that no actionable misconduct occurred.6
       Turning first to the line of argument relating to appellant’s representation by a
public defender, the prosecutor’s statements, considered in context, simply do not meet

6
       To preserve such a claim for appeal, a defendant generally is required to make a
timely and specific objection to the prosecutor’s remarks and to request an admonition to
the jury to cure any harm. (People v. Frye (1998) 18 Cal.4th 894, 969; People v. Hill
(1998) 17 Cal.4th 800, 820.) Otherwise, “the point is reviewable only if an admonition
would not have cured the harm caused by the misconduct.” (People v. Gionis (1995) 9
Cal.4th 1196, 1215.)


                                              11
the stringent standard of “deceptive or reprehensible” conduct. Nor can we conclude
there is a reasonable likelihood the jury misconstrued the argument as an attack on his
indigence and dependence on public aid. Indeed, appellant’s counsel introduced himself
to the jury as “Joe Penrod, . . . a deputy public defender.” This introduction, much like
the prosecutor’s comments, is simply an accurate description of defense counsel’s
identity, not an insidious remark on appellant’s indigence. (See People v. Carpenter
(1997) 15 Cal.4th 312, 396-397 [“At another point, the prosecutor mentioned that defense
counsel was a ‘public defender of some 12 years’ experience . . . .’ Defendant finds
several insidious implications in the comment. It was, however, quite innocent. That
defense counsel was the public defender was no secret; the prosecutor made no
suggestion the jury should hold that against defendant”].) Appellant directs us to nothing
in the record (aside from the comments themselves) indicating otherwise. Moreover,
when considered in the context of the record as a whole, the prosecutor’s comments are
more reasonably construed as responsive to defense counsel’s closing arguments that
“[w]hat the police say in there should not be accepted by you as the truth, and that’s
because they lie in there all day . . . .” As such, we conclude the prosecutor’s comments
fell within the permissible bounds of argument and caused no undue prejudice to
appellant. (See People v. Zambrano (2007) 41 Cal.4th 1082, 1169-1170 [rejecting
prosecutorial misconduct claim where “there is no likelihood [the prosecutor’s] biblical
references diminished the jury’s sense of responsibility” and, in any event, the fact that
defense counsel “himself invoked religious principles is further evidence [defendant]
suffered no unfair damage at the prosecutor’s hands”].)
       Further, with respect to the prosecutor’s line of rebuttal argument regarding “how
many times” Doe has retold the story of appellant’s sexual abuse, the record makes
amply clear its impetus. Specifically, defense counsel argued extensively in closing
argument regarding purported inconsistencies in Doe’s recollection of the events




                                             12
underlying these charges.7 As such, the prosecutor had a valid, non-deceptive, non-
reprehensible reason to respond to defense counsel’s remarks by pointing out that Doe
had in fact consistently described the basic nature of appellant’s sexual offenses at
several points during the course of his arrest and trial. (See People v. Friend (2009) 47



7
        We here set forth just one portion of defense counsel’s lengthy argument in this
regard: “Now, what she testifies to about what happened in that bathroom and on that
couch is all that matters, and it is inconsistent, it is incomplete, and it is impossible in
some respects. First, I’ll talk about the inconsistencies. She indicated that — well, at
CALICO and at preliminary hearing, she didn’t talk about pain at all. And here she does.
I’ve talked about the stomachache versus no stomachache. Her clothing — description of
what she’s wearing changes completely in each different account. From no clothing at all
at CALICO to a T-shirt and either jeans or sweatpants at preliminary hearing to jeans or a
shirt that’s either long or short sleeves here. She changes the words of her questions to
Mr. Estrada. Mr. Estrada’s questions on the couch; she changes what he’s talking, when
he’s talking and how she answers it. She says she was sitting there sitting at the wall
where previously she’s nodding her head. She changes how she characterizes
Mr. Estrada’s voice from angry at CALICO to demanding here to he just told me at
preliminary hearing. She never said she was afraid at CALICO. Now, that’s probably an
oversight. But she starts talking about fear once she’s talked to the district attorney, you
know, the elements of defenses.
“She says she’s afraid when he reaches down. At preliminary hearing she says
uncomfortable. The act itself is scary. She says here that she’s scared and she felt nasty
when he touched her. At CALICO she said it felt weird and it made her stomach hurt
more. Same thing in the bathroom. She says she’s scared versus in shock. She did not
say scared before at CALICO. At CALICO she says on the couch when he touched her,
it was like mostly outside my vagina, and at that point we established she meant area, and
next thing she said to clarify it was, like, he was barely touching me. Here it’s a little bit
of a finger. She told us that she sat down on the toilet in the bathroom and then removed
her clothes. At preliminary hearing she said she removed her clothes and sat down.
That’s changing the order of events in the bathroom. She told us she saw Mr. Estrada
take his clothes off. She didn’t say that at preliminary hearing. She didn’t say that at
CALICO. She said she simply heard something like a zipper. She was averting her gaze.
She says that his hands are on the toilet, but yet she doesn’t feel his arms at all on her
body. At CALICO she says his hands are on the wall the whole time, which seems not
possible with that storage rack there. She told us that after it was over, she wiped herself
off, and at preliminary hearing under sworn testimony she said she didn’t do that. She
didn’t tell us she was crying. CALICO she says she’s crying the whole time. She didn’t
remember what she said at preliminary hearing.”


                                             13
Cal.4th 1, 32 [“The prosecutor’s remarks here were founded on evidence in the record
and fell within the permissible bounds of argument”].)
       Accordingly, we conclude appellant’s prosecutorial misconduct claims provide no
basis for reversal. Simply put, none of the statements challenged as prosecutorial
misconduct, considered collectively or in isolation, rendered appellant’s trial
fundamentally unfair, or constituted a deceptive or reprehensible method of persuading
the jury such that it was reasonably likely to have been misled.

IV.    Sentencing Appellant to an Aggravated Consecutive Term on Count Two.
       Appellant’s final argument is that the trial court failed to understand and apply the
relevant facts when sentencing him to an aggravated consecutive term on count two, such
that his sentence was an abuse of discretion. The following background is relevant.
       At the sentencing hearing, the trial court stated its intent to order appellant to serve
a total prison term of 14 years, consisting of a six-year midterm on count one and an
eight-year aggravated, consecutive term on count two. The trial court reasoned with
respect to the aggravated consecutive term on count two that appellant had made a
separate decision after committing the lewd act on Doe on the couch (count one) to have
Doe move to the bathroom, where he then committed the penetration offense (count two).
(See § 667.6.)8 Specifically, the trial court provided the following explanation on the
record:



8
        Section 667.6 provides in relevant part:
“(c) In lieu of the term provided in Section 1170.1, a full, separate, and consecutive term
may be imposed for each violation of an offense specified in subdivision (e) if the crimes
involve the same victim on the same occasion. A term may be imposed consecutively
pursuant to this subdivision if a person is convicted of at least one offense specified in
subdivision (e). If the term is imposed consecutively pursuant to this subdivision, it shall
be served consecutively to any other term of imprisonment, and shall commence from the
time the person otherwise would have been released from imprisonment. The term shall
not be included in any determination pursuant to Section 1170.1. Any other term imposed
subsequent to that term shall not be merged therein but shall commence at the time the
person otherwise would have been released from prison.


                                              14
“[Defendant] began to touch her inappropriately outside of her clothing and then
somewhat under her clothing while they were sitting on the couch in the living room.
[¶] Thereafter which led to the 289(a) conviction he actually made a separate decision to
move to a different part[,] to a more private part of the house. There were other children
present while this was going on, which in my view is also egregious. But I think he was
clearly aware that he needed to be in a more private space so that if the other children
who are in the house were to come downstairs they wouldn’t be noticed. This was a
separate decision that escalated his conduct but I think further violated the victim in a
way that the harm to her cannot be measured.”
       In challenging this exercise of discretion, appellant argues the trial court
misconstrued the facts that formed the basis for his conviction on count two, penetration
by force. In particular, while the court’s stated reason for imposing the aggravated
consecutive term was appellant’s purported “separate decision” to move with Doe into
the bathroom, where his misconduct “escalated,” appellant contends that, in fact, “[t]he
penetration on the couch was the basis for the penetration count, not any conduct in the
bathroom of which [he] was acquitted.”
       However, as the prosecution notes, appellant did not raise this challenge to the
trial court’s sentencing decision below. Rather, at the sentencing hearing, defense
counsel challenged the court’s decision to impose the upper term, arguing, among other

“(d) A full, separate, and consecutive term shall be imposed for each violation of an
offense specified in subdivision (e) if the crimes involve separate victims or involve the
same victim on separate occasions.
“In determining whether crimes against a single victim were committed on separate
occasions under this subdivision, the court shall consider whether, between the
commission of one sex crime and another, the defendant had a reasonable opportunity to
reflect upon his or her actions and nevertheless resumed sexually assaultive behavior.
Neither the duration of time between crimes, nor whether or not the defendant lost or
abandoned his or her opportunity to attack, shall be, in and of itself, determinative on the
issue of whether the crimes in question occurred on separate occasions.
“The term shall be served consecutively to any other term of imprisonment and shall
commence from the time the person otherwise would have been released from
imprisonment. . . .” (§ 667.6, subds. (c), (d).)


                                             15
things, that the court’s reliance on great bodily injury or serious violence as an
aggravating factor would not be appropriate, and that the court should consider several
relevant mitigating facts weighing in favor of leniency, such as his lack of any prior
criminal record. However, at no point did defense counsel object to the trial court’s
reliance on appellant’s “separate decision” to move into the bathroom, where his
misconduct “escalated,” to justify imposition of full consecutive sentences pursuant to
section 667.6.
       Appellant implicitly concedes his forfeiture of the right to appeal the trial court’s
imposition of the aggravated consecutive term on count two. Despite the People’s
detailed briefing of this issue in the Respondent’s Brief, appellant wholly fails to respond
in his Reply Brief. In any event, we agree with the People. California law is well-
established that “the right to challenge a criminal sentence on appeal is not unrestricted.
In order to encourage prompt detection and correction of error, and to reduce the number
of unnecessary appellate claims, reviewing courts have required parties to raise certain
issues at the time of sentencing. In such cases, lack of a timely and meaningful objection
forfeits or waives the claim. [Citations.] These principles are invoked as a matter of
policy to ensure the fair and orderly administration of justice. (Cf. Evid. Code, §§ 353,
354 [preserving evidentiary claims].)” (People v. Scott (1994) 9 Cal.4th 331, 351.)
Among the claims required to be brought to the trial court’s attention at the time of
sentencing to avoid forfeiture are those raised herein – to wit, “claims involving the trial
court’s failure to properly make or articulate its discretionary sentencing choices.
Included in this category are cases in which the stated reasons allegedly do not apply to
the particular case, and cases in which the court purportedly erred because it double-
counted a particular sentencing factor, misweighed the various factors, or failed to state
any reasons or give a sufficient number of valid reasons.” (People v. Scott, supra, 9
Cal.4th at p. 353; see also People v. Chi Ko Wong (1976) 18 Cal.3d 698, 725 [criminal
defendant cannot argue for the first time on appeal that the court erred by imposing an
aggravated sentence based on erroneous or otherwise flawed information in a probation
report].)


                                             16
       As the California Supreme Court has explained, “the purpose for requiring the
court to orally announce its reasons at sentencing is clear. The requirement encourages
the careful exercise of discretion and decreases the risk of error. In the event ambiguities,
errors, or omissions appear in the court’s reasoning, the parties can seek an immediate
clarification or change. The statement of reasons also supplies the reviewing court with
information needed to assess the merits of any sentencing claim and the prejudicial effect
of any error.” (People v. Scott, supra, 9 Cal.4th at p. 351.) And while “the court is
required to impose sentence in a lawful manner, counsel is charged with understanding,
advocating, and clarifying permissible sentencing choices at the hearing. Routine defects
in the court’s statement of reasons are easily prevented and corrected if called to the
court’s attention. As in other waiver cases, we hope to reduce the number of errors
committed in the first instance and preserve the judicial resources otherwise used to
correct them.” (Id. at p. 353.)
       Accordingly, based on this California Supreme Court authority, we conclude
appellant’s final contention fails on forfeiture grounds.

                                      DISPOSITION
       The judgment is affirmed.



                                                  _________________________
                                                  Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                                             17